 Case 20-15318       Doc 46   Filed 12/17/20 Entered 12/18/20 10:56:41           Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                       )           BK No.:     20-15318
Yashica L Spellman                           )
                                             )           Chapter: 13
                                             )
                                                         Honorable Donald R. Cassling
                                             )
                                             )
              Debtor(s)                      )

                      ORDER SUSTAINING OBJECTION TO CLAIM #24

        THIS MATTER coming to be heard on the Debtor's Objection to Proof of Claim 24-1 Filed by
Jeffery Courtjay Jackson;

       THE COURT, after due notice having been given and hearing thereon, having been fully
advised of the matter, herein;


IT IS HEREBY ORDERED:

   The proof of claim #24-1 is disallowed.




                                                      Enter:


                                                               Honorable Donald R. Cassling
Dated: December 17, 2020                                       United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd.
 4131 Main St,
 Skokie, IL 60076
 Phone: (847) 673-8600
